DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendments and respond filed on 07/12/2022 are acknowledged and entered.

Claims 1, 2, 4, 6, 9, 11, 12, 14, 21-24, 26, 29, 31, 33, 34, 38, 50, and 51 were pending.  In the amendment as filed, applicants have amended claims 1, 2, 6, 9, 50 and 51; and added claims 59-69.  No claims have been cancelled.  Therefore, claims 1, 2, 4, 6, 9, 11, 12, 14, 21-24, 26, 29, 31, 33, 34, 38, 50, 51, and 59-69 are currently pending.  Further, the amendment to the present specification have also been filed. 

Claims 4, 11, 12, 14, 21-24, 26, 29, 31, 33, 34, and 38 are drawn to non-elected species and/or inventions.  The election of a process (i.e. Group I (Claims 1, 2, 4, 6, 9, 50, and 51) was made without traverse in the reply filed on 12/23/2021 in respond to the restriction mailed on 10/29/2021.  The election of a species for a type of composition was made with traverse in the reply filed on 12/23/2021 in respond to the species election requirement mailed on 10/29/2021.  Thus, these claims remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic claim.



Additionally, it is relevant to note that since applicant did not elect the invention of a product (Group II (Claims 11, 12, 14, 21-24, 26, 29, 31, 33, 34, and 38), the nonelected invention is ineligible for a rejoinder.  Furthermore, the requirements for a rejoinder were clearly stated in the Office action mailed on 04/12/2022 (see para. 7) and the Office action mailed on 10/29/2021 (para. 9 bridging pgs. 5 and 6).

Accordingly, claims 1, 2, 6, 9, 50, 51, and 59-69 are under consideration in this Office Action.

Status of Claim(s) Objection(s) and /or Rejection(s)
The objection of the disclosure has been withdrawn in light of applicant’s amendments of the present specification thereto. 

The rejections of claims 2, 6, 9, 50, and 51 under 35 U.S.C. 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite have been withdrawn in view of applicant’s amendments of claims 1, 2, 6, 9, 50 and 51 thereto. 

The written description rejection of claims 1, 6, 9, 50, and 51 under 35 U.S.C. 112(a) or 35 USC 112 (pre-AIA ), first paragraph, has been withdrawn in light of applicant’s amendments of claims 1, 2, 6, 9, 50 and 51 thereto. 

The rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by Mullen et al. (US Patent 9,283,192 B2) has been withdrawn in view of applicant’s amendments of claims 1 and 2.
New Rejection(s) – Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly added claim 61, and all claims depending therefrom, are indefinite for the composition used by the claimed method because one of ordinary skill in the art would not be able to reasonably determine the metes and bounds regarding the structural feature(s) of the composition.  The composition of newly added claim 61 has two primary components:
1) ‘an agent that affects the sympathetic nervous system’; and 
2) ‘one or more anti-hypertensive agent’.
However, the way in which the first component is written, it is unclear how this function can limit the vast variety of different type of compounds and/or distinguish it from the compound(s) of the claimed second component.  Specifically, applicants are claiming a function that cannot necessarily be understood to define the metes and bounds regarding the structural feature(s) that would perform the claimed function.  Applicants have used functional descriptive language to claim a compound, however, one of ordinary skill in the art would not reasonably understand which structural feature(s) that the claimed compound(s) reads upon.
Applicant’s specification does not reasonably describe the compound(s) that would perform the claimed function nor are there any examples of a compound such that one of ordinary skill in the art would understand which kinds of compounds that would perform the claimed function.  Applicants generically state (see pg. 12, para. [0038], line 5-7):  
“Other embodiments include melatonin and non-benzodiazepine medicines that calm down the sympathetic nervous system along.”

However, it is not clear from Applicants’ specification if these compounds would perform the claimed function.  For example, melatonin is known in the pharmaceutical art to be a member of the class of acetamides and has a role as a hormone, an anticonvulsant, an immunological adjuvant, a radical scavenger, a central nervous system depressant, a human metabolite, a mouse metabolite and a geroprotector (see National Center for Biotechnology Information. “PubChem Compound Summary for CID 896, Melatonin” PubChem; pg. 1).  Further, it is recognized in the pharmaceutical art that antihypertensive drugs are types of ‘agent that affects the sympathetic nervous system’ (see De Colle et al., J. Cardiovasc. Pharmacol., 2007, 50(5), pp. 487-496).  Thus, the first component as claimed is synonymous with the claimed second component.  Accordingly, claim 61 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Newly added claim 67 is indefinite for the recitation of the “wherein” clause regarding claimed composition used by the method of newly added claim 61 for which claim 67 depend because one of ordinary skill in the art would not be able to reasonably determine the metes and bounds.  The composition of newly added claim 61 has two primary components:
1) ‘an agent that affects the sympathetic nervous system’; and 
2) ‘one or more anti-hypertensive agent’.
However, the way in which the “wherein” clause is written, it is unclear how this phrase is limiting the claimed second component (i.e. ‘one or more anti-hypertensive agent’).  Specifically, applicants are claiming a function that cannot necessarily be understood to define the metes and bounds of the actual chemical composition for the claimed second component.  Applicants have used functional descriptive language to claim a result, however, one of ordinary skill in the art would not reasonably understand which pharmaceutical ‘one or more anti-hypertensive agent’ that the claim reads upon.
Applicant’s specification does not reasonably describe a pharmaceutical ‘one or more anti-hypertensive agent’ that meets this claimed criteria or provide clarity to this phrase such that one of ordinary skill in the art would understand which kinds of pharmaceutical ‘one or more anti-hypertensive agent’ that would produce the claimed result.  Applicants generically state (see pg. 5, para. [0013], line 18-26):  
“In one aspect, the agents are formulated as a fixed dose combination. In
one aspect, the anti-hypertensive is provided as:
a. nebivolol in an amount from about 1 mg to about 60 mg;
b. metoprolol in an amount from about 10 mg to about 600 mg;
c. amlodipine in an amount from about 1 mg to about 60 mg;
d. valsartan in an amount from about 10 mg to about 650 mg; or
e. hydrochlorothiazide in an amount from about 5 mg to about 200 mg.”

However, it is not clear from Applicants’ specification if these compounds would produce the claimed result.  Although, the present specification does exemplify pharmaceutical forms with the combination of two active pharmaceutical agents, each of the active pharmaceutical agents have different amount/concentration within a single pharmaceutical form.  For example, para. [0074] on pg. 31 state:
“In some aspects, the Alprazolam granules was compressed into tablets and
Nebivolol granules will remain as granules, a capsule will be filled containing
tablets of Alprazolam and granules of Nebivolol., in the following
combination: Alprazolam 0.125 mg/2.5 mg Nebivolol capsules, Alprazolam
0.125 mg/5 mg Nebivolol capsules, Alprazolam 0.125 mg/10 mg, Alprazolam
0.125 mg/20 mg Nebivolol capsules. Alprazolam 0.25 mg/2.5 mg Nebivolol
capsules, Alprazolam 0.25 mg/5 mg Nebivolol capsules, Alprazolam 0.25
mg/10 mg capsules, Alprazolam 0.25 mg/20 mg Nebivolol capsules.
Alprazolam 0.5 mg/2.5 mg Nebivolol capsules, Alprazolam 0.5 mg/5 mg
Nebivolol capsules, Alprazolam 0.5 mg/10 mg capsules, Alprazolam 0.5
mg/20 mg Nebivolol capsules. Alprazolam 1.0 mg/2.5 mg Nebivolol capsules,
Alprazolam 1.0 mg/5 mg Nebivolol capsules, Alprazolam 1.0 mg/10 mg
capsules, Alprazolam 1.0 mg/20 mg Nebivolol capsules”.

Consequently, it is not clear from Applicants’ specification if the claimed pharmaceutical ‘one or more anti-hypertensive agent’ that would produce the claimed result.  Further, the term “standard therapeutic dosage” in newly added claim 67 is a relative term which renders the claim indefinite.  The term “standard therapeutic dosage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, claim 67 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 67 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Here, newly added claim 61 recites a “method for controlling either morning or nocturnal hypertension to a subject in need thereof comprising administering: a) a therapeutically effective amount of an immediate release formulation of an agent that affects the sympathetic nervous system; and b) a therapeutically effective amount of an immediate release formulation of one or more anti-hypertensive agent”.
Newly added claim 67 recites the “method of claim 61, wherein the therapeutically effective amount of the antihypertensive agent is less than a standard therapeutic dosage of the anti-hypertensive agent”.  Therefore, claim 67 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Newly added claims 61-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Newly added claims 61-69 are as a whole are drawn to a treatment methodology that comprise two primary claim elements:
1)      a type of patient population; and
2)      a type of combination that comprises at least two active pharmaceutical agents.
Applicant have used functional descriptive language to claim a result for the claimed type of combination.  However, the present specification does not set forth either a representative number of species falling within the scope of the genus of combinations that would produce the claimed result or established a reasonable structure-function correlation between at least the claimed ‘an agent that affects the sympathetic nervous system’ and the claimed a single type of ‘anti-hypertensive agent’ that would produce the claimed result.  Therefore, one of ordinary skill in the art could not reasonably conclude that the applicant was in possession of the claim breadth as of the filing date.
The description requirement of the patent statute requires a description of an actual invention, not merely an indication of a result that one might achieve if one made that invention.  See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984) (holding that a claim was not adequately described because the specification did ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate’). It has been held that “a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification .... demonstrates that the applicant has invented species sufficient to support a claim to a genus” with such breadth.  Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1171 (Fed. Cir. 2010). An adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties of species falling within the genus sufficient to distinguish the genus from other materials. Id., quoting Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997).
However, merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species. Ariad, 94 USPQ2D at 1171. 35 U.S. C. 112, first paragraph, requires a description of the invention that “clearly allow[s] persons of ordinary skill in the art to recognize that the inventor invented what is claimed.” Ariad at 1172, quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555 (1562-63) (Fed. Cir. 1991) (emphasis added). The description must reasonably describe the invention, not simply indicate a result which one might achieve if one actually made the invention. Eli Lilly, 119 F.3d at 1568. To properly evaluate whether an applicant has complied with the written description requirement therefore requires an analysis of whether the skilled artisan would recognize, from the description provided, the applicants were in possession of sufficient compounds representing the full breadth of the genus claimed.
Here, the present specification does not set forth 1) a representative number of species for the type of ‘an agent that affects the sympathetic nervous system’; 2) a representative number of species falling within the scope of the genus of combination of two active pharmaceutical agents that would produce the claimed result; 3) and/or established a reasonable structure-function correlation between at least the claimed ‘an agent that affects the sympathetic nervous system’ and the claimed a single type of ‘anti-hypertensive agent’ that would produce the claimed result.  The present specification does not define the type of ‘an agent that affects the sympathetic nervous system’; and defines the combination of two active pharmaceutical agents only by way of vague functional descriptors and with additional non-limiting examples.  For examples, paragraph [0013] on pg. 5:
“In one aspect, each agent individually is provided as an immediate release, or as a delayed, controlled, or extended release formulation. In one aspect, both agents are provided as an immediate release, or as a delayed, controlled, or extended release formulation. In one aspect, the composition is formulated for a subject in need of treating hypertension associated with a definable time period. In one aspect, the time period is morning. In one aspect, the time period is night. In one aspect, the anxiolytic, sedative and hypnotic agent is selected from the
group consisting of: a benzodiazepine, alprazolam, clonazepam, lorazepam, melatonin, a nonbenzodiazepine, zolipderm, zaleplon, eszopiclone, and an orexin receptor antagonist. In one aspect, the anxiolytic, sedative and hypnotic agent is a benzodiazepine. In one aspect, the antihypertensive agent is selected from the group consisting of a diuretic, chlorothizide, furosemide, spironolactone, indapamide, a beta-blockers, atenolol, metoprolol tartrate,
bisoprolol fumarate, propanolol hydrochloride, an ACE inhibitor, enalapril, moexipril, Lisinopril, captopril, and angiotensin II receptor blocker, valsartan, telmisartan, irbesartan, a calcium channel blocker, amlodipine besylate, diltiazem hydrochloride, nifedipine, an alpha blocker, doxazosin mesylate, prazosin hydrochloride, terazosin hydrochloride, an alpha-2 receptor
agonist, methyldopa, a combined alpha and beta blocker, carvediol, labetalol hydrochloride, a central agonist, clonidine hydrochloride, guanfacine hydrochloride, a peripheral adrenergic inhibitor, guanadrel, reserpine, a vasodilator, minoxidil, and hydralazine hydrochloride. In one
aspect, the hypertensive is selected from a beta blocker, a calcium channel blocker, a diuretic, or an ACE inhibitor. In one aspect, the agents are formulated as a fixed dose combination. In one aspect, the anti-hypertensive is provided as:
a. nebivolol in an amount from about 1 mg to about 60 mg;
b. metoprolol in an amount from about 10 mg to about 600 mg;
c. amlodipine in an amount from about 1 mg to about 60 mg;
d. valsartan in an amount from about 10 mg to about 650 mg; or
e. hydrochlorothiazide in an amount from about 5 mg to about 200 mg.”

The present specification also provided examples of pharmaceutical forms for the combination of alprazolam and nebivolol and the triazolam and nebivolol (see Examples 1-3 on pages 26-33).  And only provide one example of adding the combination of 5 mg nebivolol and 2.5 mg alprazolam to six patients that is already on a dosing regimen for hypertension (i.e. ‘Morning; Ranolazine 500 mg tablets, Amlodipine 5mg; Night time: Ranolazine 500 mg, Aspirin 75 mg, Atorvastatin 20mg, Clopidogrel 75 mg’).  However, from these examples, one of ordinary skill in the art would not understand 1) the compound(s) that would fall within the type of ‘an agent that affects the sympathetic nervous system’; and 2) what other combination between at least the claimed ‘an agent that affects the sympathetic nervous system’ and the claimed a single type of ‘anti-hypertensive agent’ that would produce the same result as claimed by claims 62, 67, and 68.  Consequently, the present specification does not set forth 1) a representative number of species for the type of ‘an agent that affects the sympathetic nervous system’; 2) a representative number of species falling within the scope of the genus of combination of two active pharmaceutical agents that would produce the claimed result; 3) and/or established a reasonable structure-function correlation between at least the claimed ‘an agent that affects the sympathetic nervous system’ and the claimed a single type of ‘anti-hypertensive agent’ that would produce the claimed result.
“Patents are not awarded for academic theories, no matter how groundbreaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’” Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1173-74 (Fed. Cir. 2010), quoting University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 930 (Fed. Cir. 2004). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of “invention” - that is, conceive of the complete and final invention with all its claimed limitations - and disclose the fruits of that effort to the public. Id.
Therefore, one of ordinary skill in the art could not reasonably conclude that the applicant was in possession of the claim breadth as of the filing date for the instant claimed treatment methodology as recited by instant claims 61-69.

Allowable Subject Matter
Claims 1, 2, 6, 9, 50, 51, 59, and 60 are allowable.

The presence of claims 11, 12, 14, 21-24, 26, 29, 31, 33, 34, and 38 directed to an invention non-elected without traverse, and this invention is ineligible for a rejoinder (see para. 5 above).  Accordingly, claims 11, 12, 14, 21-24, 26, 29, 31, 33, 34, and 38 should be cancel.

Withdrawn Claim(s)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Withdrawn claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “a diuretic”, and the claim also recites “chlorothizide, furosemide, spironolactone, indapamide” which is the narrower statement of the limitation.  These compounds are specific type of ‘diuretic’.  Further, the first compound recited appears to be a typographical error.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “a beta-blockers”, and the claim also recites “atenolol, metoprolol tartrate, bisoprolol fumarate, propanolol hydrochloride” which is the narrower statement of the limitation.  These compounds are specific type of ‘beta-blockers’.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “an ACE inhibitor”, and the claim also recites “enalapril, moexipril, Lisinopril, captopril” which is the narrower statement of the limitation.  These compounds are specific type of ‘ACE inhibitor’.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “angiotensin II receptor blocker”, and the claim also recites “valsartan, telmisartan, irbesartan” which is the narrower statement of the limitation.  These compounds are specific type of ‘angiotensin II receptor blocker’.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “a calcium channel blocker”, and the claim also recites “amlodipine besylate, diltiazem hydrochloride, nifedipine” which is the narrower statement of the limitation.  These compounds are specific type of ‘calcium channel blocker’.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “an alpha blocker”, and the claim also recites “doxazosin mesylate, prazosin hydrochloride, terazosin hydrochloride” which is the narrower statement of the limitation.  These compounds are specific type of ‘alpha blocker’.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “an alpha-2 receptor agonist”, and the claim also recites “methyldopa” which is the narrower statement of the limitation.  This compound is a specific type of ‘alpha-2 receptor agonist’.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “a combined alpha and beta blocker”, and the claim also recites “carvediol, labetalol hydrochloride” which is the narrower statement of the limitation.  These compounds are specific type of ‘combined alpha and beta blocker’.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “a central agonist”, and the claim also recites “clonidine hydrochloride, guanfacine hydrochloride” which is the narrower statement of the limitation.  These compounds are specific type of ‘central agonist’.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “a peripheral adrenergic inhibitor”, and the claim also recites “guanadrel, reserpine” which is the narrower statement of the limitation.  These compounds are specific type of ‘peripheral adrenergic inhibitor’.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “a vasodilator”, and the claim also recites “minoxidil, and hydralazine hydrochloride” which is the narrower statement of the limitation.  These compounds are specific type of ‘vasodilator’.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 4 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of ‘antihypertensive agent’ is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 1) each subsets of ‘antihypertensive agent’ have different pathogeneses/functions and 2) each compounds do not have a single structural similarity.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
August 10, 2022